United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                     November 10, 2011

                                            Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             RICHARD L. YOUNG, District Judge *


LAURA A. MAKOWSKI,                                   Appeal from the United States District
    Plaintiff-Appellant,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
No. 10-3330          v.
                                                     No. 1:08-cv-06912
SMITHAMUNDSEN LLC,
GLEN E. AMUNDSEN and                                 John W. Darrah, Judge.
MICHAEL DELARGY,
     Defendants-Appellees.


                                          ORDER

        The slip opinion issued in the above-entitled cause on November 9, 2011, is amended
as follows:

              On page 1, the first sentence should reflect the employee’s name
              as “Laura Makowski”.




       *
        The Honorable Richard L. Young, Chief Judge of the United States District Court for the
Southern District of Indiana, sitting by designation.